825 So. 2d 1044 (2002)
Linda YOUNG, et al., Petitioners,
v.
GEORGIA-PACIFIC CORPORATION, et al., Respondents.
No. 1D02-3200.
District Court of Appeal of Florida, First District.
September 13, 2002.
Jerrel E. Phillips and Timothy Keyser of Keyser & Woodward, Interlachen, for petitioners.
Betsy Hewitt, Deputy General Counsel and Francine Ffolkes, Assistant General Counsel, Florida Department of Environmental Protection, Tallahassee; Terry Cole and Jeffrey Brown of Oertel, Hoffman, Fernandez & Cole, Tallahassee, for respondents.
PER CURIAM.
The petitioners oppose a permit which respondent seeks to obtain from the Florida Department of Environmental Protection (DEP). The matter was heard before the Division of Administrative Hearings. After a recommended order issued, petitioners moved for the disqualification of DEP's Secretary David B. Struhs. When Secretary Struhs delayed acting on the motion, a petition for writ of mandamus was filed with this court and assigned case number 1D02-3140. Although this court directed the filing of a response to the petition for writ of mandamus, a final order was issued by DEP which both denied the motion for disqualification and granted the permit, subject to certain conditions. The petition for writ of mandamus has been denied as moot.
*1045 Petitioners seek review of the final order (and denial of the motion for disqualification) through the instant petition for extraordinary writ. Because petitioners have an adequate legal remedy by appeal of the final order, we deny the petition. We have considered treating the petition as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.040(c), but decline to do so in light of petitioners' representation that they have moved for reconsideration of the final order.
PETITION DENIED.
WOLF, WEBSTER and BROWNING, JJ., concur.